PER CURIAM:
Following a jury trial in the Circuit Court of Boone County, Appellant Allen Petty was convicted of one count of statutory rape in the first degree, in violation of § 566.032, RSMo, for having sexual intercourse with a twelve-year-old female victim in April 2013. After we affirmed Petty's conviction on direct appeal, he filed a motion for post-conviction relief pursuant to Supreme Court Rule 29.15, and his appointed counsel filed an amended motion. The circuit court denied Petty's motion following an evidentiary hearing.
Petty appeals. He argues that his trial counsel was ineffective for failing to request a mistrial when the jury indicated that it was unable to reach a verdict after two-and-a-half hours of deliberation, and that his appellate counsel was ineffective for failing to argue that the circuit court erroneously denied a mistrial after one of the jurors was observed crying in reaction to a recording of the child-victim's 911 call.
We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).